


Exhibit 10.51

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (“Agreement”) is entered into as of the 24th day of
April, 2009 (the “Effective Date”) between Capmark Finance Inc. (“Company”) and
Barry S. Gersten (“Consultant”).

 

BACKGROUND

 

Company wishes to engage Consultant for consulting and other professional
services, and Consultant is willing to accept such engagement on the terms and
conditions of this Agreement.

 

In consideration of the foregoing and for other good and valuable consideration,
the adequacy of which is hereby acknowledged, the parties hereto agree as
follows:

 

TERMS

 

1.               ENGAGEMENT.

 

Company hereby engages Consultant to provide Company and its affiliates and
subsidiaries (collectively, “Capmark”) with the services described in Exhibit A
(the “Services”) during the period commencing on the Effective Date and
continuing until this Agreement terminates pursuant to Section 2 hereof. 
Consultant hereby accepts such engagement upon the terms and conditions set
forth in this Agreement.  Consultant shall make himself available to Capmark
during the term hereof for the performance of the Services hereunder.  Subject
to the restrictive covenants described in Section 8 below, this Agreement does
not limit Consultant from undertaking other engagements or pursuing other
business opportunities not involving Capmark.

 

2.               TERM and TERMINATION.

 

Unless otherwise terminated pursuant to the terms of this Agreement, the term of
this Agreement shall be for a period of three (3) months from the Effective
Date.  Either party may terminate this Agreement at any time upon a breach of
this Agreement by the other party.  Notwithstanding the foregoing, Section 3 and
Sections 5 through 18 shall survive the expiration or termination of this
Agreement; provided however, Section 8 shall automatically terminate if this
Agreement is terminated due to a payment default by the Company.

 

3.               INDEPENDENT CONTRACTOR; TAXES.

 

a. The relationship of Consultant to Company shall be that of an independent
contractor and neither this Agreement nor any conduct hereunder shall be deemed
to create a relationship of employer-employee, partnership, joint venture, agent
or any other common enterprise.

 

b. Consultant shall not be entitled to participate in any of Capmark’s employee
benefit or welfare plans.

 

--------------------------------------------------------------------------------


 

c.  It is intended that the fees paid hereunder shall constitute revenues to
Consultant.  Consultant acknowledges and agrees that he shall be exclusively
liable and solely responsible for the payment of all taxes including Federal,
State and Local Taxes that may be payable by  Consultant as a result of the
payments to Consultant hereunder and the filing of required returns relating
thereto.  If the Company or any of its affiliates and subsidiaries is required
at any time to pay any monies in payment of Consultant’s tax obligations,
including interest, penalties and other additions, in respect of the payments
made under this Agreement, Consultant agrees to indemnify and hold harmless the
Company, its affiliates and subsidiaries and their respective directors,
officers and employees for payment of any such taxes or other amounts.

 

d.  Consultant shall have no authority to bind Capmark or assume, enter into, or
act on behalf of Capmark; Consultant shall not represent to the contrary to any
person or entity.

 

4.               FEES AND EXPENSES.

 

During the term of this Agreement, as compensation for the Services rendered by
Consultant, Consultant shall be entitled to the fees described in Exhibit A. 
Company shall reimburse Consultant during the term of this agreement and one
month after, upon presentation to the Company of expense statements or vouchers
or such other supporting information as the Company may reasonably require, for
all reasonable out-of-pocket expenses approved by Company from time to time and
actually incurred by Consultant in the performance of his duties hereunder.

 

5.               LIMITATION OF LIABILITY.

 

a.   Company agrees to indemnify and hold harmless Consultant from and against
any claim, action, proceeding, damages, losses, cost or expenses, (“Damages”)
arising out of or connected with Consultant’s performance of services as
contemplated by this Agreement except for Damages arising out of consultant’s
gross negligence, willful misconduct or violation of law.   Company shall have
the right and obligation to defend, at Company’s sole expense, any claim, action
or proceeding for which Consultant is indemnified pursuant to the preceding
sentence.

 

6.               PROPRIETARY RIGHTS

 

All materials or information (whether or not protectable by patent or copyright)
developed, furnished or prepared by Consultant pursuant to this Agreement or
arising out of Consultant’s performance of Services, whether originated,
developed, made, conceived or authored by Consultant alone or jointly with
others, is work made for hire by Consultant for the Company and shall be deemed
“Confidential Information” subject to Section 7.  All right, title and interest,
including copyright, to such materials or information are the Company’s
exclusive property for its use in whatever way it may determine, and shall be
delivered to the Company promptly upon completion of the work hereunder or upon
termination of this Agreement.  Consultant agrees to execute any document
reasonably required to give effect to this Section 6.

 

2

--------------------------------------------------------------------------------


 

7.               CONFIDENTIALITY

 

Consultant acknowledges that in connection with performing the Services,
Consultant may be provided with certain information, which is confidential or
proprietary.  As used herein, “Confidential Information” shall mean all
information, whether oral or written (including information provided in
electronic format), provided to Consultant in connection with performing the
Services, provided that such information shall not be Confidential Information
if the information provided (i) is of public knowledge at the time of
disclosure, (ii) becomes generally available to the public other than as a
result of a disclosure by Consultant in violation of this agreement, (iii) was
in possession of Consultant on a non-confidential basis prior to its disclosure,
or (iv) was rightfully disclosed to Consultant by a third party in accordance
with the terms of this Agreement.  Confidential Information shall also include
any analysis, compilation, study or other document prepared by Consultant which
contains or otherwise reflects information provided to Consultant in connection
with the performance of the Services.

 

For a period of three (3) years from the date hereof, Consultant agrees: that it
will hold Confidential Information in strict confidence and take all reasonable
precautions to protect such Confidential Information from disclosure and that it
will not make any use of the Confidential Information whatsoever at any time or
in any manner other than in connection with performance of the Services.

 

All Confidential Information remains the sole and exclusive property of Capmark
and Consultant acquires no rights in the Confidential Information by virtue of
this Agreement.  Upon the request of the Company, Consultant shall return as
soon as practicable all copies of (a) all non-verbal Confidential Information to
the Company or (b) destroy all non-verbal Confidential Information and certify
in writing to its destruction. Any oral Confidential Information shall continue
to be subject to the terms of this Agreement.

 

If Consultant is compelled by law to disclose any of the Confidential
Information, it will provide prompt written notice to the Company so that such
disclosure can be opposed. Consultant shall use his reasonable best efforts to
assist Capmark in opposing such disclosure or obtaining other relief.  In the
event such disclosure is nonetheless compelled, Consultant will furnish only
that portion of the Confidential Information which it is legally compelled to
furnish, and no such disclosure pursuant to a legal requirement shall be deemed
a breach of this Agreement.

 

Consultant acknowledges that the Confidential Information may contain material
non-public information.  Consultant further acknowledges that, under the
securities laws of the United States, any person who has received material,
non-public information, directly or indirectly, from the issuer of securities
concerning the securities may be prohibited from purchasing or selling such
securities for a period of time or from communicating such information to any
other person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities.  Consultant acknowledges
that it may face certain restrictions under the federal and state securities
laws as a result of Consultant’s receipt of the Confidential Information (which
may contain such material, non-public information) and agrees that it shall not
take any action which would cause Consultant or Capmark to be in violation of
any federal or state securities laws.

 

3

--------------------------------------------------------------------------------


 

Consultant will notify the Company in writing promptly upon the occurrence of
any unauthorized release of Confidential Information or other breach of this
Agreement of which it is aware.

 

8.               RESTRICTIVE COVENANTS.

 

a.  For a three month period commencing on the Effective Date, Consultant shall
not, directly or indirectly, engage or participate in, own, manage or control,
or have a financial interest in (other than a passive non-controlling investment
interest) any business which has as its primary business (or as a principal
business) the origination of commercial real estate loans.

 

b.  During such three-month period, any engagements or business opportunities
undertaken by Consultant and not involving Capmark shall be consistent with the
terms and conditions set forth in this Agreement, including, without limitation,
the non-competition provisions set forth in the preceding paragraph.

 

9.               BINDING EFFECT, ASSIGNMENT.

 

This Agreement shall inure to the benefit of, and be binding upon, Company, its
successors and assigns and shall inure to the benefit of and be binding upon
Consultant, his heirs, distributes and personal representatives.  Consultant may
not assign this Agreement or any right or obligation under this Agreement
without the prior written consent of Company.

 

10.         REPRESENTATIONS AND WARRANTIES OF CONSULTANT.

 

Consultant represents and warrants to the Company that neither Consultant’s
acceptance of the consulting relationship provided for herein nor the execution,
delivery and performance of this Agreement by Consultant results or will result
in a breach of or constitutes or will constitute a default under any other
agreement or instrument to which Consultant is a party or by which Consultant
may be bound or affected.  Consultant further represents and warrants to Company
that his activities hereunder comply with all federal and state laws and
regulations governing such activities, if applicable and that he has obtained
all necessary licenses required to perform under this Agreement, if applicable.

 

11.         WAIVER.

 

The failure of either party to insist in any one or more instances upon
performance of any terms or conditions of this Agreement shall not be construed
a waiver of future performance of any such term, covenant or condition, and the
obligations of either party with respect to such term, covenant or condition
shall remain in full force and effect.

 

12.         COUNTERPARTS.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument. The execution of this Agreement may be by actual or facsimile
signature.

 

4

--------------------------------------------------------------------------------


 

13.         NOTICES AND ADDRESSES.

 

All notices and any other acts required or permitted under this Agreement shall
be in writing, and shall be sufficiently given if delivered to the addressees in
person, by Federal Express or similar receipted delivery, or if mailed, postage
prepaid, by certified mail, return receipt requested, as follows:

 

To the Company:

Capmark Finance Inc.

 

116 Welsh Road

 

Horsham, PA 19044

 

Attn: Executive Vice President and Chief Administrative Officer

 

 

To Consultant:

Barry S. Gersten

 

[Redacted]

 

14.         ENTIRE AGREEMENT, MODIFICATION.

 

This Agreement supersedes all previous agreements, negotiations or
communications between Consultant and Capmark and contains the entire
understanding and agreement between the parties with respect to its subject
matter. This Agreement cannot be amended, modified or supplemented in any
respect except by a subsequent written agreement entered into by both parties.

 

15.         HEADINGS.

 

Headings in this Agreement are for convenience only and should not be used to
interpret or construe its provisions.

 

16.         GOVERNING LAW.

 

This Agreement shall be construed and enforced in accordance with the laws of
the Commonwealth of Pennsylvania.

 

17.         SEVERABILITY/SURVIVAL.

 

If any provision of this Agreement is held to be invalid, illegal or
unenforceable, in whole or in part, such invalidity shall not affect any
otherwise valid provision, and all other valid provisions shall remain in full
force and effect.

 

18.         ARBITRATION.

 

Any controversy, dispute or claim arising out of or relating to this Agreement,
or its interpretation, application, implementation, breach or enforcement which
the parties are unable to resolve by mutual agreement, shall be settled by
submission by either party of the

 

5

--------------------------------------------------------------------------------


 

controversy, claim or dispute to binding arbitration in Philadelphia,
Pennsylvania before three arbitrators in accordance with the rules of the
American Arbitration Association then in effect. In any such arbitration
proceeding the parties agree to provide all discovery deemed necessary by the
arbitrators. The decision and award made by the arbitrators shall be final,
binding and conclusive on all parties hereto for all purposes, and judgment may
be entered thereon in any court having jurisdiction thereof.  The parties shall
share the fees of the arbitrators equally.

 

 

[Signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

 

 

CAPMARK FINANCE INC.

 

 

 

 

 

By:

 

 

 

/s/ Linda Pickles

 

 

Name: Linda Pickles

 

 

Title: Executive Vice President and Chief Administrative Officer

 

 

 

 

 

By:

 

 

 

/s/ Barry S. Gersten

 

 

BARRY S. GERSTEN

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

Services

 

Consultant will, at the request of the Chief Executive Officer (“CEO”) of
Capmark Financial Group Inc. (“CFGI”), provide such services, and perform such
duties and responsibilities as may be reasonably requested by the CEO including
without limitation participating in fund valuation meetings as requested and
assisting in the transition of his former duties at Capmark.  In connection with
the performance of Consultant’s services hereunder, Consultant will be available
to perform such services by phone or in person as reasonably requested, as
reasonably determined by Capmark.

 

Fees

 

·                  During the term of this Agreement, Consultant will be paid,
in arrears, a monthly consulting fee of $41,667.00 per month.

 

Company will process monthly invoices for the Consultant within ten (10) days of
the end of each month.

 

8

--------------------------------------------------------------------------------
